Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 13-15 are amended
b.	Claims 9 and 12 are cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20160148748 A1) in view of Cedell (US 20160078993 A1).
Regarding Claim 1:
Shen teaches that a magnetic core for a balun, the magnetic core comprising: 
a number of at least two core elements (116,118; Fig. 3; para 0022); and 
at least one heat sink (not expressly labeled; i.e. spacers can act as heat sink when  both of intermediate magnetic core portions 130, 132 are omitted and replaced by a plurality of spacers or similar dielectric elements to annularly space inner; see para 0025);
wherein the number of core elements and the at least one heat sink (construed from Fig. 3) are arranged concentrically, and wherein the at least one heat sink is arranged between the number of core elements, and
wherein the number of core elements has a cylindrical shape or a hollow cylindrical shape (when view from top in Fig. 3).  
Shen does not teach that a cooler thermally coupled with the at least one heat sink and adapted to dissipate thermal energy from the at least one heat sink.
However, Cedell  teaches that a cooler (4, Fig. 7a; para 0055) thermally coupled with the at least one heat sink (13, Fig. 7a) and adapted to dissipate thermal energy from the at least one heat sink. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shen in view of Cedell to have that a cooler thermally coupled with the at least one heat sink and adapted to dissipate thermal energy from the at least one heat sink to transfer heat away from the core.

Regarding Claim 2:
As applied to claim 1, the modified Shen teaches at least two core elements and at least two heat sinks except at least three core elements.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least three core elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is noted that in the instant application, paragraph 0060, applicant has not disclosed any criticality for the claimed limitations.
	Furthermore, Ismagilov (RU 2656861 C1 ) disclose in Fig. 4 at least three core elements (see page 5 and 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least three core elements to meet design requirement for certain application (see col. 4, lines 5-7).

Regarding Claim 3:
As applied to claim 1, the modified Shen teaches that each core element of the number of core elements comprises a ferrite (see para 0020).




Regarding Claim 4:
As applied to claim 1, the modified Shen teaches wherein each core element of the number of core elements comprises a material except core elements comprises a same material.
Although it is not explicitly stated that core elements comprises a same material, this appears to be the case since it is not taught that they are formed of different materials. Alternatively, it would have been obvious that core elements comprises a same material to simplify design, reduce manufacturing costs and provide a desired magnetic property.
  
Regarding Claim 8:
As applied to claim 1, the modified Shen teaches that wherein each core element of the number of core elements is adapted to achieve a predetermined bandwidth of the balun {inherent See MPEP 2112.01 because when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Shen teaches one heat sink (i.e. 130, 132 are omitted and replaced by a plurality of spacers as explained in claim 1 above)  and two core elements (116, are 118) are substantially identical in structure of the Applicant invention in Fig. 2.  

Regarding Claim 10:
As applied to claim 1, the modified Shen teaches that the at least one heat sink has a cylindrical shape or a hollow cylindrical shape (construed from Fig. 3). 
 
Regarding Claim 11:
As applied to claim 1, the modified Shen teaches that each of the at least one heat sinks is arranged in thermal connection with two adjacent core {inherent See MPEP 2112.01 because when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Shen teaches one heat sink (i.e. 130, 132 are omitted and replaced by a plurality of spacers as explained in claim 1 above)  and two core elements (116, are 118) are substantially identical in structure of the Applicant invention in Fig. 2

Regarding Claim 13:
As applied to claim 1, the modified Shen teaches the cooling device except the cooler comprises a liquid (see Cedell’s para 0056) cooling device 

Regarding Claim 14:
As applied to claim 1, the modified Shen teaches the cooling device except the cooler comprises an air-cooling (see Cedell’s para 0056) device.

Regarding Claim 15:
Shen teaches that a magnetic core comprising a number of at least two core 
elements (116,118; Fig. 3; para 0022) and at least one heat sink, wherein the number of core elements and the at least one heat sink (not expressly labeled; i.e. spacers can act as heat sink when  both of intermediate magnetic core portions 130, 132 are omitted and replaced by a plurality of spacers or similar dielectric elements to annularly space inner; see para 0025) are arranged concentrically (construed from Fig. 3), and wherein the at least one heat sink is arranged between the number of core elements, wherein the number of core elements has a cylindrical shape or a hollow cylindrical shape (construed from Fig. 3).  
Shen does not teach that a cooler thermally coupled with the at least one heat sink and adapted to dissipate thermal energy from the at least one heat sink.
However, Cedell  teaches that a cooler (4, Fig. 7a; para 0055) thermally coupled with the at least one heat sink (13, Fig. 7a) and adapted to dissipate thermal energy from the at least one heat sink. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shen in view of Cedell to have that a cooler thermally coupled with the at least one heat sink and adapted to dissipate thermal energy from the at least one heat sink to transfer heat away from the core.

Regarding Claim 16:
As applied to claim 1, the modified Shen teaches that wherein the balun is a symmetrical balun (construed from Fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Cedell and further in view of Rauch et al. (US 4520335 A).
Regarding Claim 5:
As applied to claim 1, Shen does not teach that the materials of each core element of the number of core elements are different, as claimed.
	However,  Rauch teaches that the materials of each core (22, 24; Fig. 1) element of the number of core elements are different (see col. 3, lines 65-68, col. 4, lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the materials of each core element of the number of core elements are different to minimize the core losses (see col. 4, lines 5-7)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Cedell and further in view of Guenther (US 20070126546 A1).
Regarding Claim 6:
As applied to claim 1, the modified Shen teaches the at least one heat sink.
	Shen does not teach at least one heat sink comprises a metallic material.
However, Guenther teaches that a metal or a metallic alloy, a metal powder or a ceramic is provided as the material for the heat sinks.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least one heat sink comprises a metallic material to provide a high thermal capacity and a high thermal conductivity (see para 0131).
Regarding Claim 7:
As applied to claim 1, the modified Shen teaches the at least one heat sink.
	Shen does not teach at least one heat sink comprises a ceramic material.
However, Guenther teaches that a metal or a metallic alloy, a metal powder or a ceramic is provided as the material for the heat sinks.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least one heat sink comprises a ceramic material to provide a high thermal capacity and a high thermal conductivity (see para 0131).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837